UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 19, 2010 MathStar, Inc. (Exact name of registrant as specified in its charter) Delaware 000-51560 41-1881957 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 625 Whitetail Blvd., River Falls, Wisconsin (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (715) 426-9505 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS This Current Report on Form 8-K contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934 ( Securities Exchange Act ). Forward-looking statements reflect the current view about future events. When used in this Current Report on Form 8-K, the words anticipate, believe, estimate, expect, future, intend, plan or the negative of these terms and similar expressions as they relate to MathStar, Inc., its subsidiaries or its management identify forward-looking statements. Forward-looking statements are based on information available at the time the statements are made and involve known and unknown risks, uncertainties and other factors that may cause our results, levels of activity, performance or achievements to be materially different from the information expressed or implied by the forward-looking statements. Such statements reflect the current view of the management of MathStar, Inc. with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this Current Report on Form 8-K entitled Risk Factors) relating to MathStar, Inc.s industry, its operations and results of operations, and any businesses that may be acquired by it. These factors include: ● less than expected growth in the global multi-lingual content delivery industry, especially for software-as-a-service solutions within this industry; ● changes in the utilization of our software and services by our customers; ● lack of acceptance of any new solutions we offer; ● our ability to continue increasing our number of customers or the revenues we derive from our recurring revenue customers; ● continued economic weakness and constrained globalization spending by businesses operating in international markets; ● our ability to effectively develop new solutions that compete effectively with the solutions our current and future competitors offer; ● risk of increased regulation of the Internet; ● our ability to identify attractive acquisition opportunities, successfully negotiate acquisition terms or effectively integrate any acquired companies or businesses; ● our ability to effectively manage our growth; ● lack of capital available on acceptable terms to finance our continued growth; ● risks of conducting international commerce, including foreign currency exchange rate fluctuations, changes in government policies or regulations, longer payment cycles, trade restrictions, economic or political instability in foreign countries where we may increase our business and reduced protection of our intellectual property; ● our ability to add sales and marketing, research and development or other key personnel who are able to successfully sell or develop our solutions; 1 ● our ability to operate as a public company and comply with applicable disclosure and other requirements and to hire additional personnel with public company compliance experience;and ● other risk factors included under Risk Factors in this Current Report on Form 8-K . Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although the management of MathStar, Inc. believes that the expectations reflected in the forward-looking statements are reasonable, it cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, MathStar, Inc. does not intend to update any of the forward-looking statements to conform these statements to actual results. The following discussion should be read in conjunction with the financial statements and the related notes and the pro forma financial information included in this Current Report on Form 8-K. In this Current Report on Form 8-K, and except as otherwise expressly provided, references to we, our, us, the Company, our company and the combined companies refer collectively to MathStar, Inc. ( MathStar ), a Delaware corporation; Sajan, LLC ( Sajan ), a Delaware limited liability company and a wholly-owned subsidiary of MathStar; Sajan Software Limited ( Sajan-Ireland ), a wholly-owned subsidiary of Sajan organized under the laws of Ireland; and Sajan India Software Private Limited ( Sajan-India ), a majority-owned subsidiary of Sajan-Ireland organized under the laws of India. Section 1  Registrants Business and Operations Item 1.01 Entry into a Material Definitive Agreement. (a)As previously reported by MathStar in its Current Report on Form 8-K filed on January 11, 2010, on January8, 2010, MathStar entered into an Agreement and Plan of Merger (the Merger Agreement ) with Sajan,Inc., a Minnesota corporation; Garuda Acquisition, LLC, a wholly-owned subsidiary of MathStar now known as Sajan, LLC; and Thomas Magne, solely in his capacity as agent for the holders of common stock of Sajan, Inc. Under the terms of the Merger Agreement, and upon satisfaction of the conditions set forth in the Merger Agreement, Sajan, Inc. was merged with and into Garuda Acquisition, LLC (the Merger ), which survived the Merger and changed its name to Sajan, LLC. In the Merger, Sajan became a wholly-owned subsidiary of MathStar. The Merger was closed and effective on February 23, 2010. Under the terms of the Merger Agreement, the total consideration paid by MathStar in the Merger to the former holders of common stock of Sajan, Inc. consisted of: ● approximately $6.1 million in cash (the Cash Merger Consideration ); ● 6,827,834 shares of common stock of MathStar; and 2 ● to certain former shareholders who collectively owned a majority of the outstanding common stock of Sajan, Inc., a promissory note in the aggregate principal amount of $1,000,000.00 (the MathStar Promissory Note ). Immediately after the closing of the Merger, the former shareholders of Sajan, Inc. owned approximately 43% of the outstanding shares of MathStar common stock. The material terms of the Merger are described in more detail in Item 2.01 in this Current Report on Form 8-K, which is hereby incorporated into this Item 1.01 by reference. Section 2  Financial Information Item 2.01 Completion of Acquisition or Disposition of Assets. The Merger General . As described in Item 1.01(a) above, on February 23 , 2010 (the  Effective Date ), MathStar and Sajan, Inc., a Minnesota corporation, completed the Merger in accordance with the terms of the Merger Agreement. Under the terms of the Merger Agreement, each outstanding share of common stock of Sajan, Inc. (other than shares of common stock of Sajan, Inc. in respect of which dissenters rights were perfected in accordance with Minnesota law in connection with the Merger) received the consideration described in the Merger Agreement. Also as of the Effective Date, each outstanding option and warrant to purchase one share of common stock of Sajan, Inc. converted into the right to purchase shares of MathStar common stock according to the formula set forth in the Merger Agreement, and the exercise prices of such options and warrants were adjusted accordingly. The conditions and other terms of such converted options and warrants were otherwise substantially the same as their terms and conditions before the Effective Date. The total consideration paid by MathStar to the holders of common stock of Sajan, Inc. consisted of the Cash Merger Consideration, 6,827,834 shares of common stock of MathStar and, to Shannon and Angela Zimmerman, the MathStar Promissory Note, which documents MathStars obligation to pay $1 million of the pro rata amount of the Cash Merger Consideration payable to Shannon and Angel Zimmerman. The MathStar Promissory Note has a term of one year and provides for an interest rate of 8% per year. A copy of the MathStar Promissory Note is filed as Exhibit 10.14 to this Current Report on Form 8-K. Approximately $5.1 million of the Cash Merger Consideration was paid to the former shareholders of Sajan, Inc. at closing. The remaining $1.0 million of the Cash Merger Consideration was placed in an escrow account to be held for 12 months to secure the indemnification obligations of Sajan, LLC and the former shareholders of Sajan, Inc. to MathStar with respect to the matters described in the Merger Agreement, including the inaccuracy of any representation or the breach of any warranty made by Sajan, Inc. in the Merger Agreement and any material breach of the covenants or agreements made by Sajan, Inc. in the Merger Agreement. Subject to certain exceptions, MathStars recovery of damages for indemnification claims under the Merger Agreement is limited to the amount then held in the escrow account. The escrow account is governed by a separate escrow agreement (the  Escrow Agreement ), a copy of which is filed as Exhibit 10.15 to this Current Report on Form 8-K. Approval of the Merger. The Merger was consummated under Delaware law and pursuant to the Merger Agreement. Under Delaware law, MathStar was not required to obtain the approval of its stockholders to complete the Merger because the constituent corporations in 3 the Merger were Garuda Acquisition, LLC (a wholly-owned subsidiary of MathStar now known as Sajan, LLC) and Sajan, Inc. MathStar was not a constituent corporation in the Merger. The Merger and the Merger Agreement were approved by the MathStar board of directors and by MathStar as the sole member of Garuda Acquisition, LLC. In addition, the Merger and the Merger Agreement were approved by the holders of the requisite number of shares of common stock of Sajan, Inc. at a special meeting of shareholders held on February 8, 2010. Accounting Treatment of the Merger. As a result of the Merger, Sajan, LLC became a wholly-owned subsidiary of MathStar, with the former shareholders of Sajan, Inc. acquiring a number of shares of MathStar common stock representing approximately 43% of MathStars outstanding shares immediately after the Effective Date. For accounting purposes, the Merger is being accounted for as a reverse merger, which means Sajan, Inc. will be deemed to have acquired MathStar. This accounting treatment was required because after the Effective Date: ● the former shareholders of Sajan, Inc. own a large minority interest in MathStar; ● the former members of the board of directors of Sajan, Inc. constitute a majority of the members of the board of directors of MathStar; and ● the members of MathStars management team consists entirely of the former members of the management team of Sajan, Inc. Appointment of New Directors and Executive Officers . On the Effective Date, and as provided in the Merger Agreement, Merrill A. McPeak resigned as a member of the board of directors and from all board committees of MathStar, and Alexander H. Danzberger, Jr. resigned as Chief Executive Officer, Chief Financial Officer and Secretary of MathStar. On the Effective Date, Benno G. Sand and Richard C. Perkins, as the remaining members of the board of directors of MathStar, appointed Shannon Zimmerman, Angel Zimmerman, Vern Hanzlik, Michael W. Rogers and Kris Tufto as members of the board of directors of MathStar. In addition, they appointed Mr. Zimmerman as MathStars President, Chief Executive Officer, interim Chief Financial Officer and Chairman; Ms. Zimmerman as Chief Operating Officer; Mr. Hanzlik as Chief Marketing Officer; and Peter Shutte as Vice President of Worldwide Sales. Please refer to the information set forth under the caption Directors and Executive Officers below for more information regarding the members of our board of directors and our executive officers following the Merger. Lock Up Agreements . Immediately after the Merger, our company had 16,009,331 shares of common stock outstanding, and former shareholders of Sajan, Inc. owned a total of 6,827,834 shares of our common stock, or approximately 42.6% of the shares outstanding. In connection with the Merger, holders of 6,610,398 shares of our common stock signed lock-up agreements (the Lock-Up Agreements) under which they agreed for a period of 12 months (for members of management of Sajan, Inc.) and six months (for non-management shareholders) not to offer, sell or otherwise dispose of any of their shares of MathStar common stock or options or warrants they hold to acquire MathStar common stock. The form of the Lock-Up Agreement is filed as Exhibit 10.16 to this Current Report on Form 8-K. Change in Corporate Headquarters. In connection with the closing of the Merger, MathStar is relocating its corporate headquarters from 19075 N.W. Tanasbourne Drive, Suite 200, Hillsboro, Oregon 97124 to 625 Whitetail Boulevard, River Falls, Wisconsin 54022. 4 Reincorporation into Delaware from Minnesota. Before the Merger, Sajan, Inc. was a Minnesota corporation. By merging into Sajan, LLC, which is a wholly-owned subsidiary of MathStar, with Sajan, LLC as the surviving company, Sajan, Inc. became a Delaware limited liability company. In addition, in the Merger, the former shareholders of Sajan, Inc. were issued shares of common stock of MathStar and thus became shareholders of a Delaware corporation. The foregoing summary of the Merger Agreement and the Merger is not complete and is qualified in its entirety by the terms and the conditions of the Merger Agreement, a copy of which is incorporated by reference as Exhibit 2.1 to this Current Report on Form 8-K. The Merger Agreement has been filed as an exhibit to the Current Report on Form 8-K filed on January 11, 2010 and incorporated by reference as an exhibit to this Current Report on Form 8-K to provide investors and security holders with information regarding its terms. It is not intended to provide any other factual information about MathStar or Sajan, LLC. The Merger Agreement contains representations and warranties that MathStar and Sajan, Inc. made to and solely for the benefit of others. The assertions embodied in those representations and warranties are qualified by information in confidential disclosure schedules that the parties have exchanged in connection with signing the Merger Agreement. Accordingly, investors and security holders should not rely on the representations and warranties in the Merger Agreement as characterizations of the actual state of facts, as they were made only as of the date of the Merger Agreement and are modified and qualified in important part by the underlying disclosure schedules. Moreover, information concerning the subject matter of the representations and warranties may change after the date of the Merger Agreement, which subsequent information may not be fully reflected in MathStars reports and other documents filed with the Securities and Exchange Commission (the  SEC ). The descriptions of the Lock-Up Agreement, the MathStar Promissory Note and the Escrow Agreement do not purport to be complete and are qualified in their entirety by reference to the full text of such documents, copies of which are filed as exhibits to this Current Report on Form 8-K. BUSINESS Overview Upon effectiveness of the Merger, we now provide, under the Sajan SM name, on-demand language translation solutions to customers selling products into global markets. These customers use our solution to translate product manuals, instructions, warnings, and other product information into numerous languages. We combine our internally developed proprietary technology and high quality translation services to provide a language translation solution that is fast, reliable, and user-friendly. By utilizing an integrated technology and a service-based approach to language translation, we offer a comprehensive solution that allows customers to rely upon a single provider to meet all of their language translation needs. Our hosted technology system delivers a secure online solution that can be offered on a modular basis, which makes it attractive in both small business settings and in large enterprise environments. We offer our customers the ability to utilize our solutions through three different models: ● Technology Enabled Service Model: we provide all of the customers language translation requirements; ● Managed Service Model: customers use our technology and operations staff to manage translators; and 5 ● Licensed Software Model: a technology-only solution that is independently operated by our customers. Our solutions are used to manage the end-to-end process of content globalization, which is the project, process and delivery management of content translated and localized into multiple languages across the enterprise. Content is localized across the enterprise for a wide variety of high value-added purposes and uses, most notably, product sales and marketing, packaging, user manuals, technical support and training, as well as internal requirements. Our corporate offices are located in River Falls, Wisconsin, which is located approximately 30 miles east of Minneapolis, Minnesota. At this facility, we provide administration, product management, marketing, sales, professional services and the core Global Language Service operations. Our offices are located at 625 Whitetail Blvd., River Falls, Wisconsin 54022, and our telephone number is (877)426-9505. In 2009, we established Sajan-Ireland, which is based in Dublin, Ireland. This facility serves as our global research and development center and as headquarters for our product business. The European leadership team for our European services and our company-wide product functions are based at this facility. Sajan-India, based in Delhi, India, houses our development center at which we conduct substantially all of our software development activities. Sajan-India is a majority-owned subsidiary of Sajan-Ireland. Products and Services Our language translation solution incorporates an innovative technology product that serves as a single platform to meet the needs of the smallest user to the largest enterprise customer. The solution is a hosted platform and requires no installed software. It is typically delivered as a software as a service (SaaS) model. We combine both language translation services and our own proprietary technology to give customers a single source solution to meet all of their translation needs. In addition, some components of our solution may be offered in a desktop version for off-line operation. The solution integrates people, processes and data into a service and technology solution that is designed to deliver measurable value in the form of cost reduction, reduced production time, improved quality and integrated version control and audit trail. GCMS . Our Global Communication Management System ( GCMS ) is our web-based technology platform. We released version 5.0 of GCMS in October 2009. Our GCMS platform is an integrated, fully SaaS-enabled solution suite that provides the tools to authors, linguists, graphic artists, project operations and publishing staff needed to automate the project cycle for content localization from creation to delivery and to leverage enterprise translation memory ( TM ). Translation services are traditionally delivered on a per word cost basis, with ancillary fees for related services such as pre-and post-production content lay-out and TM integration. TM is the repository of past translation work which, in the case of GCMS, is parsed and stored contextually in a readily accessible data environment using proprietary algorithms that attempts to match current content with past translations. Properly optimized, the reuse of past translations from TM can significantly reduce operating costs and is an asset that is often under-utilized within the enterprise due to a lack of technology investment, fragmented responsibility of TM across the enterprise, fragmented service providers, or a lack of awareness of the economic value of TM. Our business model and strategy are focused on providing services and technologies to remedy such situations and facilitate enterprise customers optimization of TM. Our solutions increase worker productivity, accelerate critical time-to-market for customers, enhance the quality of globalized enterprise content, increase operational efficiency and reduce operating costs. 6 GCMS encapsulates a multilingual content repository, with built-in parsing technology that maintains language segment context. Retention of language context is, we believe, unique to us and valuable for improving re-use of translated content. GCMS also offers a workflow component that streamlines the language translation process. Our solution comes standard with built-in version control and audit trail, which is often well-suited for businesses in highly-regulated industries, such as life sciences companies complying with requirements imposed by the United States Food and Drug Administration. The GCMS is designed to be a modular, secure, online solution that is appropriate for any business environment. The application is an Internet-based development and computer technology, commonly referred to as cloud computing, that provides high availability and reliability to worldwide customers. In addition, we provide business analytics directly to customers through our system. Using web services, system features can be integrated to other business systems. Technological Features . We have developed a number of tools that are designed to create value throughout the language translation process, particularly in the pre-translation process of authoring or content creation. Authoring Coach is a desktop tool, sold individually to any source content producer, using a Windows based editor. It presents similar or like phrases, sentences or paragraphs to the creator and enables the creator to draw from previously translated content. The result is information that is more consistent and reduces the need for new translation. In addition, we developed our TMate search technology to enhance intelligent multilingual search. TMate is our proprietary advanced multilingual search algorithm. Process . Utilizing the GCMS platform, human translators who provide translation services to us are first systematically ranked and qualified to ensure that a high-quality language resource is performing translation on a particular project. Incorporating pre-translation processes, such as Authoring Coach and advanced search using TMate, further differentiates the platform and we believe provides greater price and value differentiation. We believe our technological advances, detailed process methodology, and ISO 9000 practices result in reduced costs while delivering a higher value to the customer. This method offers a blend of both service and technology. Customers may sign in online, request translation of new content, view the status of pending projects, and obtain completed projects. All content is stored at a granular level, referred to as a segment, with language context retained, and each translated segment is stored indefinitely. This capability allows us to offer audit trail and version control, which are useful to regulated businesses operating in industries where compliance is important. An illustration of the content translation lifecycle is provided below. 7 Advantages of GCMS. By utilizing a language management platform such as GCMS, we believe that customers are able to reduce the time-to-market for their products. The platform also enables enterprises to simultaneously launch products into all markets, which can result in more rapid revenue growth and a competitive advantage. The GCMS platform has been designed to ensure improved quality of multilingual content. GCMS uses a patent pending component called Context Intelligence, which increases the contextual accuracy of reused multilingual content. For customers whose content accuracy and contextual sensitivity is vital, the GCMS platform offers an attractive solution to these problems. In 2008, our technology was ranked as the top language translation technology by Common Sense Advisory in its report, Translation Management Systems, Assessments of Commercial and LSP-Specific TMS Offerings. We have a patent pending on a number of components that make up the GCMS platform. Specifically, the structure in which both source and target content is stored results in a logical and contextually accurate placement of content. This means that the content becomes more intelligent and can be used in ways that are more meaningful for future language translation services. Market Description Language is often a barrier in global commerce. The demand for effective language translation continues to grow. The industry has historically been very service centric, but, as is the case in many service industries, price pressures and other market demands impose the need for innovation and new solution paradigms. Language translation services, although often treated like a commodity service, have historically been expensive, labor intensive and relatively slow in delivery. Human translators can typically translate 2,500 words per day on average, although this varies based on the complexity of the subject matter. This creates constraints on the available supply of translation services and, when positioned against growing demand, we believe will provide translation technology innovators with an advantage. As a result, based on the rising demand for translation 8 services and the looming shortage of human translators worldwide, we expect a favorable pricing environment for Language Service Providers (LSPs) in the coming years. Global economic challenges have created opportunities. As the U.S. Dollar declines against foreign currency, this influences United States business executives to seek revenue from foreign markets. We believe recent negative worldwide economic conditions have hastened the trend towards globalization. We believe the shortage in human translators cast against a rising demand will result in increased opportunities for companies that offer technology-based solutions and improve the efficiency of language translation services. To compete effectively, language translation companies need to obtain translation in an accurate, timely, and cost effective manner. With advances in content management and the growth of the Internet, providers will also need to integrate their multilingual content with other enterprise systems to establish a cohesive single repository of all global content. Content is no longer monolingual content; it is multilingual. Industry analysts and general business analysts have indicated that a more integrated solution, often referred to as the Global Content Lifecycle, will be required to be successful in the future for both global enterprises and for the LSPs that support them. As a result, language translation is no longer likely to be treated as an afterthought in the globalization process, but rather as an integral part of an enterprise system. Further, as the annual spending by multinational companies for language translation solutions accelerates over the next several years, we believe a more technology-based solution will be required to keep pace with the rate of growth in the amount of content and increasingly sophisticated content management solutions. Based on the current globalization and language translation market dependence upon non-technology oriented, small language translation firms (see chart below), we believe that vendors who provide both language translation capabilities and offer a strong technology platform will enjoy a competitive advantage. The breakdown of LSPs in 2008 provided by Common Sense Advisory, Inc., a leading industry research firm, reveals that small providers constitute a very large portion of this market. Generally, these providers have little to offer in the way of technology or value added services. Revenue Number of LSPs Less than $1 million $1 million-$5 million $5 million-$10 million 64 $10-$50 million 42 $50 million-$500 million 8 Theglobal multi-lingual content delivery market is very fragmented. The combined revenues of the worlds top 30 translation firms account for less than 27% of the overall market, and most are service-only agencies. If ranked by revenue, the top 30 language service providers worldwide would account for approximately $3.8 billion of the $15 billion possible overall market in 2009. From the top position to the 30th position, revenue ranges from $461 million to $20 million. Market Size . According to Common Sense Advisory, the worldwide global multi-lingual content deliverymarket in 2009 was $15 billion and is expected to grow to $22.5 billion by 2012 and $25 billion by 2013. This equates into a 10.76% compound annual growth rate over the five-year period. Human translation services account for over 90% of the global translation 9 market and are generally delivered through a network of freelance linguists that freely associate among the LSPs on a per job basis. Region Market Share (%) US$ Millions US$ Millions US$ Millions US$ Millions US$ Millions Europe 43 United States 40 Asia 12 ROW 5 Growth Totals % Projected Language Services Revenues for 2009-2013 in U.S. Millions of Dollars, Source: Common Sense Advisory, Inc. The ability of a traditional LSP to compete is growing more challenging. While demand for the service may be rising, which should allow for price increases, the buyers currently are demanding that providers hold or reduce prices. Without technological differentiation, a traditional LSP will continue to operate at a severe disadvantage, not only in its ability to manage the delivered cost, but also to integrate and interoperate with technologies used by its clients such as content management systems and other enterprise class business systems. Key Market Trends and Influences . Several distinct trends and influences within the global multi-lingual content delivery market have emerged, and we believe they will provide significant opportunities for market innovation. The underlying motivators for many of these include historic objectives such as cost reduction, quality improvement and faster cycle time. However, new factors are rapidly becoming apparent, such as revenue growth derived from foreign market penetration, improving global customer experience and brand support worldwide. Competition The global multi-lingual content delivery market is highly competitive and highly-fragmented with numerous existing competitors. We believe the principal competitive factors in providing language translation solutions include the ability to provide a comprehensive solution to customers; infrastructure that supports cost effective and high quality delivery to customers; project management expertise; quality and speed of service delivery; and corporate reputation. We believe that we have competed favorably with respect to these factors and have developed a strong reputation in our industry. Competitors within our industry are categorized into three primary segments: Language Service Providers, Technology Only Providers, and Technology-Enabled Service Providers. Language Service Providers . The largest segment is comprised of competitors that offer only human language translation services and make limited use of technology on either an internal basis or as part of their solution. These service vendors are abundant due to low barriers to entry and often have only a small number of key, ongoing relationships. These providers make up the largest segment of the translation market and account for approximately 75% of the number of industry participants. The challenge for these providers is that they have little that 10 differentiates them from other providers, with no technology and often unproven processes and quality controls. We believe that such firms offer an opportunity to increase our scale, gain access to critical linguistic skills and also open new geographic markets. We believe providing our technologies and business processes to these organizations will solidify their account base and enhance their margins. Technology Only Providers . The second segment consists of pure technology providers. This group is a disparate collection of point solution and suite providers to enterprises for handling their own translation requirements. These technology solutions handle a wide range of requirements and leave much to the customers to do on their own to integrate and operate across multiple applications. Examples of competitive technology only companies are SDL Plc (SDL), Across Systems GmbH, Kilgray Translation Technologies, LingoTek, Inc., Atril and Wordfast LLC. Within the category of technology only provider, there are two subsets. One subset consists of providers that serve the translator market most often with what is referred to as Translation Memory tools (a data management application). Often these are inexpensive productivity tools used by translators or small language service providers. The second subset are those technology providers that serve corporate enterprises. These providers operate beyond data management and include business process and analytics. These systems are often referred to as Translation Management Systems (TMS). Technology providers as a whole represent a very small portion of market participants. There has been a trend among the technology solution providers towards new, more nimble entrants embracing SaaS architecture over the more traditional enterprise software model. Technology-Enabled Service Providers . The third segment consists of companies like us that combine both language translation services and comprehensive technology solutions, often referred to as Technology-Enabled Service Providers. The largest such company is publicly-held Lionbridge Technologies, Inc. (Lionbridge), with 2008 revenues of $461 million. There is only a small number of Technology-Enabled Service Providers. Within this group, based on the 2008 Common Sense Advisory report, we enjoy the highest ranking for our technology offering, and we believe it is the only fully featured, fully SaaS-enabled technology platform available. We believe that only two of the largest LSPs - SDL and Lionbridge - provide legitimate technology offerings. Each takes a very different technological approach. SDL has acquired many technology companies, both directly relating to the global multi-lingual content delivery industry and others that are peripheral to the industry. We believe that this has alienated SDL from some buyers and partners, as SDL directly competes with them. Lionbridge promotes a SaaS solution. This solution utilizes a legacy technology product called Logoport
